--------------------------------------------------------------------------------

Exhibit 10.2



EXECUTION VERSION
 
TRA TERMINATION AGREEMENT
 
This TRA Termination Agreement (this “Agreement”), is entered into as of July
12, 2020, by and among Health Plan Intermediaries, LLC (“HPI”), Health Plan
Intermediaries Sub, LLC (“HPI Sub” and, together with HPI, the “Series B
Members” and each individually, a “Series B Member”), Benefytt Technologies,
Inc. (the “Company”), and Health Plan Intermediaries Holdings, LLC (“Holdings”).
The parties to this Agreement are referred to herein as the “Parties” or, each
individually, as a “Party.” Any capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement and Plan of Merger (the
“Merger Agreement”), dated as of the date hereof, by and among the Company,
Daylight Beta Parent Corp., a Delaware corporation (“Parent”), and Daylight Beta
Corp., a Delaware corporation and a direct wholly owned Subsidiary of Parent, as
the Merger Agreement is in effect on the date hereof.
 
RECITALS
 
WHEREAS, as of the date hereof, the Series B Members hold such number of the
Series B Membership Interests of Holdings (the “Series B Units”) as are set
forth next to such Series B Member’s name on Exhibit A attached hereto and which
collectively represent all outstanding Series B Units;
 
WHEREAS, the Company, Holdings and the Series B Members are party to that
certain Tax Receivable Agreement, dated as of February 13, 2013 (as it may be
amended from time to time, the “Tax Receivable Agreement”), pursuant to which
the Company is obligated to make certain payments to the Series B Members based
on the reduction of the Company’s liability for U.S. federal, state and local
income taxes arising from adjustments to the Company’s basis in its assets and
imputed interest;
 
WHEREAS, pursuant to the Merger Agreement, on the terms and subject to the
conditions set forth therein, Merger Sub will be merged with and into the
Company (the “Merger”), with the Company surviving that Merger as a subsidiary
of Parent;
 
WHEREAS, at the effective time of the Merger (the “Merger Effective Time”), but
conditioned upon the occurrence thereof, the Parties desire and intend to
definitively agree to the amount of the “Early Termination Payment” (as defined
in the Tax Receivable Agreement) that will become payable pursuant to the Tax
Receivable Agreement in connection with the Merger and for the Tax Receivable
Agreement to be terminated by the parties thereto.
 
NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained in this Agreement, the Parties,
intending to be legally bound, agree as follows:
 

--------------------------------------------------------------------------------

1.          Termination of Tax Receivable Agreement. Notwithstanding anything to
the contrary in the Tax Receivable Agreement, effective immediately prior to the
Merger Effective Time (but subject to the consummation of the Merger), without
the requirement for any further action by any of the Parties, the Tax Receivable
Agreement is hereby irrevocably terminated and shall be of no further force or
effect, and all liabilities and obligations of the Series B Members, the
Company, the Surviving Corporation and their respective Affiliates relating
thereto shall be irrevocably and unconditionally cancelled, extinguished and
waived, other than the right of the Series B Members hereunder to receive an
aggregate amount in cash equal to $40,014,495 (the “Termination Payment”) from
or on behalf of the Company to be paid to each Series B Member in an amount
equal to (x) the amount of the Termination Payment multiplied by (y) such Series
B Member’s percentage ownership of the Series B Units as set forth next to such
Series B Member’s name on Exhibit A.  The Series B Members and the Company
acknowledge and agree that (i) the amount of the Termination Payment was
mutually calculated in good faith among them based on the definition of “Early
Termination Payment” in the Tax Receivable Agreement, (ii) no party hereto has
made any representations or warranties with respect to the calculation of the
amount of the Termination Payment and (iii) no party shall have any right or
liability with respect to such calculation or any deviations of the amount of
the Termination Payment from the actual amount of the “Early Termination
Payment” calculated in accordance with the Tax Receivable Agreement.
 
2.            Releases.
 
(a)          IN CONSIDERATION OF THE MUTUAL AGREEMENTS CONTAINED HEREIN,
EFFECTIVE AS OF SUCH SERIES B MEMBER’S RECEIPT OF ITS PORTION OF THE TERMINATION
PAYMENT, EACH OF THE SERIES B MEMBERS, ON BEHALF OF ITSELF AND ITS AFFILIATES
(EXCLUDING FOR THIS PURPOSE THE COMPANY AND ITS SUBSIDIARIES) AND SUBSIDIARIES
AND ITS AND THEIR RESPECTIVE RELEASING REPRESENTATIVES (AS DEFINED BELOW),
FULLY, FINALLY AND FOREVER UNCONDITIONALLY AND IRREVOCABLY RELEASES, DISCHARGES
AND WAIVES ANY AND ALL ACTIONS, CAUSES OF ACTION, CLAIMS, SUITS, PROCEEDINGS,
COSTS OF SUIT, COUNTERCLAIMS, DEBTS, DEMANDS, JUDGMENTS, LIABILITIES,
OBLIGATIONS AND ACTIONS FOR LEGAL FEES, WHETHER AT LAW, IN TORT, IN EQUITY OR
UNDER ANY OTHER THEORY, KNOWN OR UNKNOWN, FORESEEABLE OR UNFORESEEABLE, ASSERTED
OR UNASSERTED, MATURED OR UNMATURED, ACCRUED, EXISTING OR NOT, OF WHATEVER KIND
OR NATURE, IN ANY JURISDICTION, INCLUDING IN ARBITRATION PROCEEDINGS OR ANY
OTHER FORUM, WHICH HAVE ARISEN OR MAY ARISE AT ANY TIME IN THE FUTURE UNDER THE
TAX RECEIVABLE AGREEMENT AGAINST THE COMPANY, THE SURVIVING CORPORATION,
HOLDINGS OR THEIR RESPECTIVE SUBSIDIARIES AND RELEASING REPRESENTATIVES.  The
term “Releasing Representatives” means the Affiliates, agents, assigns,
attorneys, directors, employees, officers, owners, parents, partners,
representatives, members, shareholders, heirs, auditors, consultants,
predecessors, divisions, managers, trustees and advisors (including past,
present and future of any and all of the foregoing) of any Party or Person.
 
(b)         IN CONSIDERATION OF THE MUTUAL AGREEMENTS CONTAINED HEREIN,
EFFECTIVE AS OF THE MERGER EFFECTIVE TIME, EACH OF THE COMPANY, THE MANAGING
MEMBER, THE SURVIVING CORPORATION AND HOLDINGS,  ON BEHALF OF ITSELF AND ITS
RESPECTIVE AFFILIATES  AND THEIR RESPECTIVE RELEASING REPRESENTATIVES (AS
DEFINED BELOW), FULLY, FINALLY AND FOREVER UNCONDITIONALLY AND IRREVOCABLY
RELEASES, DISCHARGES AND WAIVES ANY AND ALL ACTIONS, CAUSES OF ACTION, CLAIMS,
SUITS, PROCEEDINGS, COSTS OF SUIT, COUNTERCLAIMS, DEBTS, DEMANDS, JUDGMENTS,
LIABILITIES, OBLIGATIONS AND ACTIONS FOR LEGAL FEES, WHETHER AT LAW, IN TORT, IN
EQUITY OR UNDER ANY OTHER THEORY, KNOWN OR UNKNOWN, FORESEEABLE OR
UNFORESEEABLE, ASSERTED OR UNASSERTED, MATURED OR UNMATURED, ACCRUED, EXISTING
OR NOT, OF WHATEVER KIND OR NATURE, IN ANY JURISDICTION, INCLUDING IN
ARBITRATION PROCEEDINGS OR ANY OTHER FORUM, WHICH HAVE ARISEN OR MAY ARISE AT
ANY TIME IN THE FUTURE UNDER THE TAX RECEIVABLE AGREEMENT AGAINST THE SERIES B
MEMBERS AND THEIR RESPECTIVE AFFILIATES, INCLUDING WITHOUT LIMITATION ANY RIGHT
TO RECOUP OR OFFSET ANY AMOUNTS WITH RESPECT TO AMOUNTS PREVIOUSLY ALLOCATED OR
DISTRIBUTED PURSUANT TO THE  HOLDINGS LLC AGREEMENT OR TAX RECEIVABLE AGREEMENT
 
2

--------------------------------------------------------------------------------

3.           Representations and Warranties of the Series B Members. Each Series
B Member hereby represents and warrants to each other Party as follows:
 
(a)          Authority; Binding Nature. Such Series B Member has full limited
liability company power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby to be consummated by such Series B Member. The execution and
delivery of this Agreement by such Series B Member, the performance of such
Series B Member’s obligations hereunder and the consummation by such Series B
Member of the transactions contemplated hereby to be consummated by such Series
B Member have been duly and validly authorized by all necessary limited
liability company action on the part of such Series B Member. No other
proceedings on the part of such Series B Member are necessary to approve this
Agreement by such Series B Member or to consummate the transactions contemplated
hereby to be consummated by such Series B Member. This Agreement has been duly
and validly executed and delivered by such Series B Member and (assuming due
authorization, execution and delivery by the other Parties) constitutes a valid
and binding obligation of such Series B Member, enforceable against such Series
B Member in accordance with its terms (except in all cases as such
enforceability may be limited by the Bankruptcy and Equity Exception).  The
Series B Members party hereto and the Company are the only parties to the Tax
Receivable Agreement, and no Person other than the Series B Members and the
Company have any rights, entitlements or obligations under the Tax Receivable
Agreement. The Series B Members collectively hold all right, title and interest
to receive payments or other economic benefits under or with respect to the Tax
Receivable Agreement and neither Series B Member has transferred or assigned or
attempted to transfer or assign, directly or indirectly, any such right, title
or interest.
 
(b)          No Conflicts. Neither the execution and delivery of this Agreement
by such Series B Member, nor the performance by such Series B Member of its
obligations under this Agreement, will (i) contravene, conflict with or
constitute or result in a breach or violation of any provision of the
organizational documents of such Series B Member, (ii) contravene, conflict
with, violate or result in any violation under any Law applicable to such Series
B Member or any of its properties or assets, (iii) result in the creation by
such Series B Member of any Lien upon its Class B Shares or Series B Units, or
(iv) with or without the lapse of time or the giving of notice or both, result
in a breach or violation of or constitute a default under, permit any
termination, cancellation, or modification (or right of termination,
cancellation, or modification) or result in the creation or acceleration of any
obligations of the Series B Member under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
permit, lease, agreement or other Contract or obligation to which such Series B
Member is a party, or by which such Series B Member or any of its properties or
assets may be bound or affected, except for, in the case of this clause (iv),
any such breaches, violations, conflicts, losses, defaults, terminations,
cancellations, modifications or accelerations that would not reasonably be
expected to prevent the performance by such Series B Member of its obligations
under this Agreement.
 
3

--------------------------------------------------------------------------------

(c)         Absence of Litigation. As of the date hereof, there is no suit,
action, investigation, claim or proceeding pending or, to such Series B Member’s
knowledge, threatened against or involving or affecting, such Series B Member,
its Class B Shares or Series B Units that would reasonably be expected to impair
or interfere with the ability of such Series B Member to perform fully its
obligations hereunder or to consummate on a timely basis and at the times
contemplated hereby the transactions contemplated hereby to be consummated by
such Series B Member.
 
(d)         Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission that is payable by the Company, Holdings, the
Surviving Corporation or any of their respective Subsidiaries in connection with
the transactions contemplated hereby based upon arrangements made by or on
behalf of such Series B Member (excluding, for the avoidance of doubt, any such
broker, investment banker, financial advisor or other Person retained or engaged
by the Company).
 
(e)         No Other Agreements.  Other than (i) this Agreement (ii) that
certain Exchange Agreement, dated as of the date hereof, by and among the
parties thereto and the other parties thereto and (iii) that certain Third
Amended and Restated Limited Liability Company Agreement of Holdings, dated as
of February 13, 2013, and (b) that certain Exchange Agreement, dated as of
February 13, 2013 and that certain Registration Rights Agreement, dated as of
February 13, 2013 (as it may be amended from time to time, the “Registration
Rights Agreement”) (the agreements listed in this clause (iii), collectively,
the “Existing Agreements”), no Series B Member or any of their respective
Affiliates, Subsidiaries or Releasing Representatives are party to any contract
or other legally binding agreement with the Company or any of its Subsidiaries.
 
4.            Representations and Warranties of the Company and Holdings. The
Company and Holdings hereby represent and warrant, severally and not jointly, to
each other Party as follows:
 
(a)         Authority; Binding Nature. Such Party has full organizational power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby to be
consummated by such Party. The execution and delivery of this Agreement by such
Party, the performance of such Party’s obligations hereunder and the
consummation by such Party of the transactions contemplated hereby to be
consummated by such Party have been duly and validly authorized by all necessary
action on the part of such Party. No other proceedings on the part of such Party
are necessary to approve this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by such Party and (assuming due authorization, execution and delivery
by the other Parties) constitutes a valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms (except in all cases
as such enforceability may be limited by the Bankruptcy and Equity Exception).
 
4

--------------------------------------------------------------------------------

(b)          No Conflicts. Neither the execution and delivery of this Agreement
by such Party, nor the performance by such Party of its obligations under this
Agreement, will (i) violate any Law applicable to such Party or any of its
properties or assets, or (ii) with or without the lapse of time or the giving of
notice or both, result in a breach or violation of or constitute a default
under, permit any termination, cancellation, or modification (or right of
termination, cancellation, or modification) of or result in the creation or
acceleration of any obligations of the Series B Member under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, permit, lease, agreement or other Contract or obligation to which such
Party is a party, or by which such Party or its respective properties or assets
may be bound or affected, except for, in the case of this clause (ii), any such
breaches, violations, conflicts, losses, defaults, terminations, cancellations,
modifications, payments or accelerations that would not reasonably be expected
to prevent or interfere with the performance by such Party of its obligations
under this Agreement.
 
(c)         Absence of Litigation. As of the date hereof, there is no suit,
action, investigation, claim or proceeding pending or, to such Party’s
knowledge, threatened against or involving or affecting, such Party that would
reasonably be expected to impair the ability of such Party to perform fully its
obligations hereunder or to consummate on a timely basis the transactions
contemplated hereby to be consummated by such Party.
 
5.          Tax Matters.
 
(a)          No later than five (5) Business Days prior to the Closing Date,
each Series B Member shall deliver to the Company a valid IRS Form W-9.
 
(b)        Each of the Surviving Corporation, Holdings, the Company, the Paying
Agent and their respective designees shall be entitled to deduct and withhold
from the consideration otherwise payable pursuant to this Agreement such amounts
as it reasonably determines are required to be deducted and withheld with
respect to the making of such payment under the Code or any other applicable
state, local or foreign Tax Law.  The Parties acknowledge and agree that no such
deduction or withholding is required under any Tax Law currently in effect so
long as each Series B Member delivers a valid IRS Form W-9 pursuant to Section
5(a).  To the extent that amounts are so deducted or withheld and timely
remitted to the applicable Governmental Entity, such deducted or withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction and withholding was made by the
Surviving Corporation, Holdings, the Company, the Paying Agent or the designee
of one of the foregoing, as the case may be. As soon as reasonably practicable
prior to making any deduction or withholding pursuant to this Section 5(b), the
Surviving Corporation, Holdings or the Paying Agent, as the case may be, shall
provide written notice to the Series B Members of any anticipated deduction or
withholding (together with the legal basis therefor) and shall reasonably
cooperate in good faith to seek to reduce or eliminate any amounts that would
otherwise be deducted or withheld.
 
5

--------------------------------------------------------------------------------

6.           Miscellaneous.
 
(a)        Term. This Agreement shall remain in full force and effect unless and
until the Merger Agreement is terminated in accordance with its terms. In the
event that the Merger Agreement is terminated in accordance with its terms, (i)
this Agreement shall automatically and immediately terminate and be of no
further force and effect, all without the need for any further action on the
part of (or notice to) any Party or other Person and (ii) there shall be no
liability or obligation hereunder on the part of any Party or any of their
respective Affiliates, or any of their respective managers, directors,
stockholders, members, partners, officers, employees, agents, consultants,
accountants, attorneys, investment bankers, financial advisors, representatives,
successors or assigns. None of the representations or warranties made by any
Party in Section 6 or Section 7 hereof, as applicable, shall survive the
termination of this Agreement.
 
(b)          Further Actions. Following the date hereof, the Parties shall take
all actions and execute and deliver to each other and to any third parties
(including the Company’s stock transfer agent) all such other documents,
certificates and instruments as may be reasonably requested by a Party and
reasonably necessary to give effect to the transactions contemplated hereby,
including delivering all such documents, certificates and instruments and taking
all such further actions as shall be necessary in order to cause the Specified
Exchange to be effected at the Effective Time.
 
(c)          Amendments and Waivers. This Agreement may not be amended,
supplemented or otherwise modified in any manner, whether by course of conduct
or otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each of the Parties. No failure on the
part of any Party to exercise any power, right, privilege or remedy under this
Agreement, and no delay on the part of any Party in exercising any power, right,
privilege or remedy under this Agreement, shall operate as a waiver of such
power, right, privilege or remedy; and no single or partial exercise of any such
power, right, privilege or remedy shall preclude any other or further exercise
thereof or of any other power, right, privilege or remedy. Any agreement on the
part of a Party to any such waiver shall be valid only if set forth in a written
instrument signed on behalf of such Party, but such waiver or failure to insist
on strict compliance with an obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
 
(d)         Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or by attachment to electronic mail in
portable document format (PDF)), each such counterpart being deemed to be an
original instrument, and all such counterparts, taken together, shall constitute
one and the same agreement, and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties hereto.
 
(e)        Applicable Law; Jurisdiction; Waiver of Jury Trial. This Agreement,
and any Action, dispute or other controversy arising out of or relating hereto
shall be governed by, and construed in accordance with, the Laws of the State of
Delaware, without regard to any applicable conflicts or choice of law principles
thereof. Each of the Parties hereby irrevocably and unconditionally (1) consents
to submit itself to the personal jurisdiction of the Court of Chancery of the
State of Delaware or, if such court lacks subject matter jurisdiction, any
federal court located in the State of Delaware in the event of any dispute
arising out of or related to this Agreement or any of the transactions
contemplated hereby, (2) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(3) agrees that it will not, and waives any right to, bring any Action relating
to or arising out of this Agreement or any of the transactions contemplated
hereby in any court other than the Court of Chancery of the State of Delaware
or, if such court lacks subject matter jurisdiction, any federal court located
in the State of Delaware, and (4) waives any objection that it may now or
hereafter have to the venue of any such Action in the Court of Chancery of the
State of Delaware or, if such court lacks subject matter jurisdiction, any
federal court located in the State of Delaware or that such Action was brought
in an inconvenient forum and agrees not to plead or claim the same. Each of the
Parties hereby agrees that and consents to service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 9(g) shall be effective service of process for any Action in
connection with this Agreement or the transactions contemplated hereby.
 
6

--------------------------------------------------------------------------------

(f)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9(f).
 
(g)         Notices. Notices, requests, instructions or other documents to be
given under this Agreement shall be in writing and shall be deemed given, (i)
when delivered, if delivered personally to the intended recipient, (ii) when
sent by email (without any “bounceback” or other notice of nondelivery) and
(iii) one (1) Business Day later, if sent by overnight delivery via a national
courier service (providing proof of delivery), and in each case, addressed to a
Party at the following address for such Party:
 
(i)           if to either Series B Member, to:
 
16221 Villarreal de Avila
Tampa, FL 33613
Attention: Michael W. Kosloske
Email: mwkosloske@gmail.com


With copies (which shall not constitute notice) to:
 
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attention:Justin W. Chairman, Esquire
Email:justin.chairman@morganlewis.com


7

--------------------------------------------------------------------------------

(ii)         if to the Company or Holdings, to:
 
Benefytt Technologies, Inc.
3450 Buschwood Park Drive
Suite 200
Tampa, Florida 33618
Attention: Erik Helding
Email:   heldinge@bfyt.com


With a copy (which shall not constitute notice) to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention:     Michael J. Aiello
Eoghan P. Keenan
Fax:               (212) 310-8007
Email:            michael.aiello@weil.com
eoghan.keenan@weil.com


(h)         Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement among the
Parties, and supersedes all prior agreements, understandings, representations
and warranties, both written and oral among the Parties, with respect to the
subject matter hereof.  In the event of any conflict between any provision of
this Agreement and any provisions of any of the Existing Agreements, the
provisions of this Agreement shall control.
 
(i)          Assignment; Third Party Beneficiaries; Transferees. Neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned, directly or indirectly, in whole or in part (whether by operation of
Law or otherwise) by any of the Parties without the prior written consent of the
other Parties. Any purported assignment in contravention of this Section 9(i)
shall be null and void ab initio. Subject to the preceding two sentences, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Parties and their respective successors and permitted assigns. No assignment
by any Party shall relieve such assigning Party of any of its obligations
hereunder. This Agreement (including the documents and instruments referred to
herein) is not intended to and does not confer upon any Person (other than the
Parties) any rights or remedies hereunder, including the right to rely upon the
representations and warranties set forth herein.
 
(j)         Severability. The provisions of this Agreement shall be deemed
severable and in the event any court of competent jurisdiction or arbitral panel
finds any provision hereof to be invalid or unenforceable, such invalidity or
enforceability shall not affect the validity or enforceability of the other
provisions hereof so long as the economic, risk allocation, limitation of
liability or legal substance of the transaction contemplated by this Agreement
is not affected in any manner materially adverse to any party. Whenever
possible, each provision or portion of any provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision or portion of any provision of this Agreement, or the
application thereof to any Person or circumstance, is held to be invalid,
illegal or unenforceable in any respect under any applicable Law in any
jurisdiction, (i) a suitable and equitable provision negotiated in good faith by
the Parties shall be substituted therefor in order to carry out, so far as may
be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (ii) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not,
subject to clause (i) above, be affected by such invalidity or unenforceability,
except as a result of such substitution, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction, in each case, so long as the
economic, risk allocation, limitation of liability or legal substance of the
transaction contemplated by this Agreement is not affected in any manner
materially adverse to any party.
 
8

--------------------------------------------------------------------------------

(k)        Specific Performance. The Parties acknowledge and agree that
irreparable damage would occur, and that the Parties would not have an adequate
remedy at Law, if any of the obligations, undertakings, covenants or agreements
of the Parties were not performed in accordance with their specific terms or if
any provision hereof were otherwise breached or threatened to be breached.
Accordingly, the Parties shall be entitled to an injunction or injunctions to
prevent breaches or threatened breaches of this Agreement by the other Parties,
and to enforce specifically the terms and provisions of this Agreement without
the necessity of proving actual harm or damages or posting a bond or other
security therefor, this being in addition to any other remedy to which such
Party is entitled at law or in equity, and each Party agrees that it will not
oppose the granting of an injunction, specific performance or other equitable
relief on the basis that any other Party has an adequate remedy at law or that
any award of specific performance or other equitable remedy is not an
appropriate remedy for any reason at law or in equity and waives any requirement
under any Law to post security or a bond or similar undertaking as a
prerequisite to obtaining equitable relief.
 
[Signature Page Follows]
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.
 

 
BENEFYTT TECHNOLOGIES, INC.
     
By:
/s/ Gavin Southwell
   
Name: Gavin Southwell
   
Title: President and Chief Executive Officer

 

 
HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC
     
By:
/s/ Gavin Southwell
   
Name: Gavin Southwell
   
Title: Authorized Person



[Signature Page to TRA Termination Agreement]



--------------------------------------------------------------------------------

 
HEALTH PLAN INTERMEDIARIES, LLC
     
By:
/s/ Michael Kosloske
   
Name: Michael Kosloske
   
Title: Authorized Person

 

 
HEALTH PLAN INTERMEDIARIES SUB, LLC
     
By:
/s/ Michael Kosloske
   
Name: Michael Kosloske
   
Title: Authorized Person

 

[Signature Page to TRA Termination Agreement]



--------------------------------------------------------------------------------

Exhibit A
 
Series B Member
 
Number of
Series B Membership
Interests
 
Number of
Class B Shares
 
Number of
Class A Shares
Health Plan Intermediaries, LLC
 
680,701 (98.99%)
 
680,701
 
531,363
             
Health Plan Intermediaries Sub, LLC
 
6,966 (1.01%)
 
6,966
 
13,000
                                         






--------------------------------------------------------------------------------